Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 1 of 9 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       Cause No. 1:19-cv-03605
                                                        )
$120,460.00 UNITED STATES CURRENCY,                     )
                                                        )
                        Defendant.                      )

                           COMPLAINT OF FORFEITURE IN REM

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Jeffrey D. Preston, Assistant United States Attorney, alleges on

information and belief as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C. §

881(a)(6) because the defendant property constitutes proceeds of, or is property used to facilitate

a violation of, the Controlled Substances Act.

                                     JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        3.      This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in the district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in the
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 2 of 9 PageID #: 2



government’s possession).

       4.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana, and the defendant is now,

and during the pendency of this action will be, found within the Southern District of Indiana.

                                   DEFENDANT CURRENCY

       5.      The Defendant is One Hundred and Twenty Thousand Four Hundred and Sixty

Dollars and No Cents (“$120,460.00”) in United States Currency (the “Defendant Currency”).

The Defendant Currency was taken into custody of the United States Department of Homeland

Security, Customs and Border Protection (“DHS-CBP”). The Defendant Currency has been

assigned Asset Identification Number 18-CBP-000154.

                                              FACTS

       6.      On November 1, 2017, officers with the Homeland Security Investigations

Parcel/Bulk Cash Smuggling Interdiction Task Force, comprised of the Indiana State Police

(“ISP”), the Indianapolis Metropolitan Police Department (“IMPD”), and the Department of

Homeland Security, Homeland Security Investigations (“DHS-HSI”), conducted a parcel / bulk

cash smuggling interdiction operation at a parcel shipping company hub in Indianapolis.

       7.      Parcel / bulk cash smuggling interdiction operations are conducted because it has

become common practice for smugglers to use shipping companies, such as Federal Express, to

transport illegal controlled substances and their proceeds. Shipping companies provide illegal

controlled substances smugglers with many benefits such as faster delivery with predictable dates,

package tracking, and delivery confirmation. Based on information and experience, task force

officers can easily identify suspicious packages with indicators, such as newly-bought boxes from

the shipping company and excessive tape at the seams of the packages. Suspicious packages are



                                                  2
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 3 of 9 PageID #: 3



typically sent via priority overnight shipping that has been paid for with cash. To preserve

anonymity, smugglers often use falsified addresses, phone numbers, or names. Packages sent to

known source states for illegal controlled substances (e.g., Texas, Arizona, or California) draw

increased suspicion, as do those sent from individual to individual, from non-business sender to

non-business receiver, and from residence to residence. Traffickers will often package in a layered

manner in an attempt to avoid detection by trained narcotics detection canines. The layered

packaging is usually an attempt to mask or prevent any odors from escaping the interior of the

package. Traffickers rarely include any type of instruction with the proceeds. Legitimate business

items or personal gifts typically contain such notes, letters, receipts, cards, or coupons along with

the cash or monetary instruments.

       8.      On November 1, 2017, during the routine parcel/bulk cash smuggling interdiction,

task force officers isolated a suspicious package, bearing tracking number 788284377987 (“Parcel

7987” or the “Package”). The package was being sent from Elizabeth, Fairmont Parks Event

Center, 9301 Collinsville Road, Collinsville, Illinois 62234, telephone number 636-208-1088 to

Robert Talst, 10444 Magnolia Blvd., North Hollywood, California 91601 telephone number 636-

208-1088.




                                                 3
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 4 of 9 PageID #: 4



       9.      Task force officers selected Parcel 7987 for isolation because its appearance met

several of the specific indicators of a package involved in bulk cash and controlled substance

smuggling. Officers noted that the newly purchased box had extra external tape; it was marked

for overnight delivery; the mailing was paid for with cash; it was being sent to a source state

(California) with no signature required; and the name for the sender did not have a last name, only

a first name. In addition, the phone numbers listed for the sender and recipient were identical

(636-208-1088).

       10.     A certified drug detection canine, handled by an Indianapolis Metropolitan Police

Department (“IMPD”) officer, inspected Parcel 7987, along with other packages. The examination

resulted in a positive indication for the presence of the odor of a controlled substance. The drug

detection canine had been trained and certified in detection, by odor, of marijuana, cocaine, crack

cocaine, heroin, and methamphetamine.

       11.     The IMPD officer applied for a search warrant to inspect the interior of the package

based on the suspicious appearance of the package and the drug detection canine’s positive alert.

On November 1, 2017, a Marion County Superior Court Judge for the State of Indiana granted the

search warrant upon a determination of probable cause.

       12.     Task Force Officers then opened the package. Inside, there were two sealed and

taped boxes, wrapped with colored tissue paper. Each box contained two taped plastic bags that

were filled with colored tissue paper, which was taped around clothes, such as blue jeans and

sweatshirts. The clothes were wrapped around heat and vacuum sealed bags, concealing rubber-

banded stacks of United States Currency. The stacks of United States Currency were wrapped

with multiple layers of colored tissue paper. Smugglers regularly use extensive methods of

packaging and heat and vacuum-sealed bags to mask the presence of currency and the pervasive



                                                4
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 5 of 9 PageID #: 5



odor of illegal controlled substances. There was no correspondence or document included

indicating the purpose of the currency. The multiple stacks of United States Currency totaled

$120,460.00.




       13.     Upon executing the search warrant and the currency being recovered, the IMPD

officer and his drug detection canine conducted a blind search of the currency. The canine again

                                               5
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 6 of 9 PageID #: 6



gave a positive alert for the presence of the odor of illegal controlled substances. The indication

confirmed that the currency had a threshold of narcotic contamination.

       14.      The Defendant Currency was seized, converted into cashier’s check, and retained

in the custody of ISP District 52 pending the issuance of a state turnover order. On February 28,

2018, the Marion Superior Court, Civil Division, issued an order transferring the Defendant

Currency to the appropriate federal authority. See Marion County Superior Court, Civil Division,

Docket 49D13-1711-MI-041736. The Defendant Currency and related property were released to

DHS-HSI, which subsequently transferred the Defendant Currency to DHS-CBP.

       15.     Agents and analysts conducted background research on the information provided

on Parcel 7987’s shipping label. When searching the sender address, Google Earth (a satellite

based mapping tool) and CLEAR (a law enforcement database maintained by Thompson Reuters)

records checks showed it was a legitimate physical address. However, 9301 Collinsville Road,

Collinsville, Illinois 62234 is the location of Fairmount Park Racetrack, a horseracing track, rather

than Fairmont Parks Event Center listed on the shipping label. None of the databases consulted

had any results for an Elizabeth associated with that address or the business. The recipient, Robert

Talst, was not associated with the address or the phone number listed on the shipping label.

Instead, the address appeared to be associated with a suspended business, Creative Vision Group,

Inc. (Corporation Number C2392171). A review of publicly-available information indicated that

no Robert Talst resides within the state of California or is associated with the California address

or the suspended business. A check of the phone number showed that the phone number was

associated with Elizabeth Davila in St. Louis, Missouri. Davila was found to have a conviction

for a misdemeanor offense and a failure to appear that were not narcotics-related.




                                                 6
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 7 of 9 PageID #: 7



       16.     On May 16, 2018, DHS-CBP sent a letter to both sender Elizabeth at the Fairmount

Parks Events Center, 9301 Collinsville Road, Collinsville, Illinois, and the intended recipient

Robert Talst, at 10444 Magnolia Road, North Hollywood, California, in order to address the

matter, short of judicial forfeiture. To date, neither of the potential claimants have contacted DHS-

CBP.

       17.     It is against Federal Express policy, as stated on its website, to ship cash via Federal

Express.       See    FedEx     Freight   FXF      100    Series    Rules    Tariff,   available    at

https://www.fedex.com/en-us/service-guide/terms/other-services.html.

                                      PERTINENT STATUTES

       18.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense, or possess with intent to manufacture, distribute or dispense a controlled

substance.

       19.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, and all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled Substances

Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United States, and no

property right shall exist in them.

                                       CLAIM FOR RELIEF

       20.     Based on the factual allegations set forth above, the Defendant Currency is “moneys

. . . furnished or intended to be furnished by any person in exchange for a controlled substance,”

and/or “proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used

to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. §801 et seq.],” and are

therefore subject to forfeiture to the United States of America pursuant to Title 21, United States

Code, Section 881(a)(6).
                                                  7
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 8 of 9 PageID #: 8



       WHEREFORE, the United States of America prays that the Clerk of the Court issue a

warrant for the arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to

all parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Currency be forfeited to the United States for disposition

according to law; and the United States be granted any relief this Court may deem just and proper.

                                                            Respectfully submitted,

                                                            JOSH J. MINKLER
                                                            United States Attorney

                                                    By:     s/ Jeffrey D. Preston
                                                            Jeffrey D. Preston
                                                            Assistant United States Attorney
                                                            Office of the United States Attorney
                                                            10 W. Market St., Suite 2100
                                                            Indianapolis, Indiana 46204-3048
                                                            Telephone: (317) 226-6333
                                                            Fax: (317) 226-5027
                                                            Email: Jeffrey.Preston@usdoj.gov




                                                8
Case 1:19-cv-03605-JPH-TAB Document 1 Filed 08/26/19 Page 9 of 9 PageID #: 9
                 Case 1:19-cv-03605-JPH-TAB Document 1-1 Filed 08/26/19 Page 1 of 2 PageID #: 10
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $120,460.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Jeffrey D. Preston, AUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/26/2019                                                              s/Jeffrey D. Preston
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
               Case 1:19-cv-03605-JPH-TAB Document 1-1 Filed 08/26/19 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-03605-JPH-TAB Document 1-2 Filed 08/26/19 Page 1 of 2 PageID #: 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 1:19-03605
                                                      )
$120,460.00 UNITED STATES CURRENCY,                   )
                                                      )
                       Defendant.                     )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 26th

day of August, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against one hundred and twenty thousand four hundred and sixty dollars in United

States Currency (“$120,460.00”), defendant herein, for reasons and causes set forth in the

Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-03605-JPH-TAB Document 1-2 Filed 08/26/19 Page 2 of 2 PageID #: 13




                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2
